Citation Nr: 1622007	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his friend, C. M.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a March 2016 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma during service.

2. The Veteran's tinnitus manifested in service and has continued since service.

3. The Veteran's current tinnitus is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Tinnitus and sensorineural hearing loss are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Tinnitus - Analysis

In a December 2006 VA audiology consultation note, the Veteran reported that his ears ring. In a January 2007 VA clinic note, the Veteran reported that his ears ring. The Veteran also reported during the March 2007 VA examination that his ears ring.  During the March 2016 Travel Board hearing, the Veteran reported that he experiences the tinnitus daily now. The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board, therefore, finds that the Veteran has a current tinnitus disability.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus is related to his service.  The Veteran's military occupational specialty was jet engine mechanic.  This military occupational specialty is consistent with a high level of noise exposure.  Therefore, the Board finds that the Veteran experienced acoustic trauma during service.

In the March 2016 Travel Board hearing, the Veteran stated that he first noticed the ringing in his ears while in Vietnam, after an ammunitions dump was blown up one night.  He stated that his ears were ringing for several days after that instance, and described intermittent ringing in his ears thereafter.  He further stated that the tinnitus has never gone away.  However, the Veteran also stated during the hearing that it was 1974 or 1975 before he ever noticed "the ringing was up."

In a December 2007 VA audiological examination, the Veteran reported tinnitus being present for three to four years. 

While the Veteran's statements regarding the onset of his tinnitus have been inconsistent, the Board finds that the evidence is in relative equipoise as to the date of manifestation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus manifested in service and has been chronic since service.  38 C.F.R. § 3.303(b), 3.307, 3.309(a).  For these reasons, the Board finds that the criteria for service connection for tinnitus have been met.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In a December 2007 VA examination, the VA examiner stated that the hearing tests in the Veteran's service treatment records indicated that his hearing was within normal limits throughout military service and at release from active service.  Thus, she opined that it is not likely that the Veteran's bilateral hearing loss was related to service.  The VA examiner did not, however, address the multiple notations in the Veteran's service treatment records regarding complaints of bilateral ear pain and diagnoses of otitis externa and otitis media.  In addition, the VA examiner did not address the documented shifts in the Veteran's hearing during service, as indicated in numerous audiometer readings. While the examiner's explanation for her opinion was that the Veteran's hearing was within normal limits throughout service, this rationale is flawed.  The absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established"); 38 C.F.R. § 3.303(d).  A new VA opinion is therefore warranted as to the etiology of the Veteran's current bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to a VA examiner for a medical opinion regarding the nature and etiology of the Veteran's current bilateral hearing loss. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to provide an opinion as to the whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to or caused by service.  The VA examiner should address the multiple notations in the Veteran's service treatment records regarding complaints of bilateral ear pain and diagnoses of otitis externa and otitis media. The VA examiner should also address the changes in the Veteran's audiometer readings during service.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


